Citation Nr: 1218746	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  04-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington
    

THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the above claim. 

In May 2007, the Veteran was afforded a personal hearing before a Veterans Law Judge who has since left the Board.  A transcript of the hearing is of record.  The Veteran was offered an opportunity to testify at another hearing with a Veterans Law Judge who would decide his appeal; however, the Veteran did not respond to this offer.  As such, in an April 2010 letter, the Veteran's representative indicated that the Board should assume the Veteran did not want another hearing based on his lack of response, and should proceed with the adjudication of his claim. 

In September 2007, the Board denied the Veteran's claim and he appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In December 2008, the Court granted a Joint Motion for Remand and vacated the September 2007 Board decision.  The Court remanded the matter to the Board for action consistent with the December 2008 Court order.

The Board remanded this case in May 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

A PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Ordinarily, this would require that the issue of entitlement to service connection for PTSD be expanded to include non-PTSD acquired psychiatric disabilities.  However, the most recent November 2010 VA examination report indicates a diagnosis of depression due to medical conditions; specifically, a June 1991 fall with multiple traumas, and a June 2008 cerebrovascular accident with loss of full function of vision field.  Further, the record does not reflect, and the Veteran has not asserted, that there are any other diagnosed mental disorders that are related to the Veteran's military service.  Therefore, discussion of the Veteran's claim will be limited to his PTSD diagnosis.


FINDING OF FACT

The Veteran does not have confirmed stressors, combat experience, or credible evidence that he was exposed to a situation that would invoke fear of hostile military or terrorist activity. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.306, 3.159, 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice was sent in April 2001, September 2005, and March 2006 letters and the claim was readjudicated, most recently in a January 2012 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, as the Board has obtained service treatment records, obtained VA outpatient and private treatment records, provided the Veteran a VA examination, afforded the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if it is related to a veteran's "fear of hostile military or terrorist activity."  75 Fed. Reg. 39,843 (2010).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. (emphasis added).   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Discussion

The Veteran contends that his PTSD is related to active service; specifically, his condition is the result of a claimed combat stressor in which the Veteran came under enemy fire in Da Nang, Vietnam and found a dead enemy soldier in front of his bunker while he was "TDY...about 1 1/2 -2 months after I was released from the hospital."  Service treatment records show the Veteran arrived in the Pacific Theater on April 20, 1967.  He was hospitalized in Taiwan from May 5 to May 19, 1967, for treatment of infectious mononucleosis, which he was noted to have contracted in Taiwan.  As noted in the Joint Motion, the record reveals the Veteran was released from a military hospital in Taiwan in May 1967, so the date identified by the Veteran regarding combat in Da Nang would have been in July or August 1967.  

At the time of this claimed stressor, the Veteran was assigned to the 776th Tactical Airlift Squadron (TAS).  The 776th TAS was a squadron within the 314th Tactical Airlift Wing and the 314th was awarded the Air Force Outstanding Unit Award with combat "V" (Valor) device, apparently for its service in support of combat operations in South East Asia.  

Noncombat stressors reported by the Veteran include two forced landings of aircraft in Vietnam when the Veteran was aboard a C-130 and assigned to the 776th.  The approximate dates of the landings were December 1967 and February or March 1968, located in Nah Trang and Tan Son Nhut, Vietnam, respectively.  

In a September 2006 statement, the Veteran stated that in February 1968 he received a series of 13 rabies shots at the dispensary in Can Rahn Bay in Vietnam when he was bitten by a rat while serving on a C-130.  He indicated that his flight crew left him there as he had to stay behind to get the shots.  The Veteran stated that his medical record was totally missing, but such treatment was provided at the approximate time the claimed stressor of a forced landing in Vietnam occurred.  

Another claimed noncombat stressor involved being exposed to wounded service members while hospitalized in Washington in June 1968.  Another claimed a noncombat stressor involved a 12 hour bus ride to the Veteran's assigned base subsequent to arriving in Taiwan.  Specifically, during the bus ride, the Veteran reportedly witnessed the bus hit three pedestrians.  Upon arrival at the Base, the Veteran reportedly went to sick call for a sore throat and fever, and was given penicillin and sent back to barracks to go to bed.  He reported that he began sweating, vomiting and itching from hives before reaching his temporary quarters, and was unconscious for 10 days and woke up in a military hospital in Tachikawa, Japan.  He stated that when he returned to the Base, he had been reported as absent without leave (AWOL) because his squadron was not notified of his condition.  See May 2001 PTSD questionnaire, May 2007 hearing transcript, and May 2001 and November 2001 statements from the Veteran.  
 
Unless the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to that combat, credible supporting evidence is required to establish that the claimed stressor occurred.

The Board remanded the Veteran's claim in May 2010 so that the RO could attempt to verify the aforementioned alleged stressors.  

In a September 2010 memorandum, the RO made a finding of the inability to verify the Veteran's claimed stressors based upon the information contained in the claims file.  The RO summarized the actions taken in an attempt to corroborate the stressors.  In July 2010, the RO sent a stressor verification request to the U.S. Army and Joint Services Records Research Center (JSRRC).  The JSRRC responded and indicated that they researched the time frame of April 1967 to September 1967 history submitted by the 314th Troop Carrier Wing (TCW), the higher headquarters for the 776th Troop Carrier Squadron (TCS) and the U.S. Air Force (USAF) Station Listing for 1967.  The JSRRC reported that the sources revealed that the 776th TCS was stationed at Tachikawa Air Base, Japan, during 1967.  The sources did not reveal that the 776th TCS was stationed at Da Nang Air Base, Quang Nam Province during the 1967 time frame.  In July 2010, the RO requested Morning Reports regarding the 776th Tactical Airlift Squadron.  The response indicated that Morning Reports for the 776th Tactical Airlift Squadron ended in June 1966.  In September 2010, the RO sent another stressor verification request to the JSRRC.  Later that same month, the JSRRC responded and indicated that they researched the October 1967 to December 1967 history submitted by the 314th  TCW, the higher headquarters for the 776th TCS, however, the information did not report the forced landings of the 776th TCS C130 aircraft at Nha Trang and/or Tan Son Nhut Airbase during the October to December 1967 time frame.  Research did show that the 314th TCW was delegated responsibility for an Airlift Control Element facility at Da Nang for the support of the Airdrop Battlefield Command Control Center during the 1966/1967 time frame.  During that period, a number of 776th aircrews distinguished themselves by participating in a number of combat air drops in Vietnam.  The names of the crew members were not listed The 776th crews also participated in combat operations from January to June 1967.  

In a December 2010 memorandum, the RO determined that the Veteran did not serve in the Vietnam.  Specifically, the RO noted that the service treatment records indicate that on February 23, 1968, the Veteran was seen at 6127 USAF Dispensary at Ching Chuan Kang Airforce Base, Taiwan for itching crotch and thighs.  Records also show that on February 24, 1968, the Veteran was seen at 6127 USAF Dispensary at Ching Chuan Kang Airforce Base, Taiwan, for the onset of cough and chills.  The RO noted that a record dated on May 20, 1968 at the 325th USAF Dispensary "B" McChord Airforce Base Washington showing the Veteran reported for treatment at that facility.  The record shows that the Veteran denied any infection whatsoever, except for immunizations, which he had not had in three months.  

Finally, the RO made a finding that the Veteran's stressor of being exposed to wounded service members while hospitalized at Madigan General Hospital was not verifiable through JSRRC.  

As to the initial question of whether the Veteran engaged in combat, the Board finds he did not.  The Veteran's unit at the time he claims he came under enemy fire in Da Nang and found a dead enemy soldier in front of his bunker (approximately July or August 1967) was a squadron within a unit that was awarded the Air Force Outstanding Unit Award with combat "V" (Valor) device.  Responses from the JSRRC show that the unit participated in combat operations from January to June 1967; however, the names of specific individuals within the unit who participated are not available.  The Board finds that the Veteran was not with that organization during that time period.  As detailed above, he arrived in the Pacific theater in April 1967 and spent most of May 1967 hospitalized in Taiwan.  While he could conceivably have been sent to Vietnam the next month, his service personnel records show that the Veteran was stationed in Taiwan as an aircraft mechanic from April 1967 to July 1968.  In-service courses included a C-130E maintenance course.  There were no records verifying that the Veteran served or had missions in Vietnam or that, if he had, that such missions exposed him to combat or to other claimed stressors.  

Thus, as the Veteran did not participate in combat, there must be credible supporting evidence of the claimed stressors.

The Veteran's claimed stressor in which he came under enemy fire in Da Nang, Vietnam and found a dead enemy soldier in front of his bunker in July or August 1967 has not been verified.  Likewise, the claimed stressor that involved a forced landing of aircraft in Vietnam in Nah Trang and Tan Son Nhut, when the Veteran was allegedly aboard a C-130 and assigned to the 776th around Christmas in 1967, was not verified.  Similarly, the Veteran's claimed noncombat stressor that involved being exposed to wounded service members while hospitalized in Washington in June 1968 was not verified.  

Moreover, the Veteran's claimed stressor, whereas upon arrival in Taiwan, he reportedly took a 12 hour bus ride during which he witnessed the bus hit three pedestrians, and upon arrival at the base in Taiwan, he went to sick call for a sore throat and fever, and was given penicillin and was sent back to barracks to go to bed, was not verified.  The Veteran reported that he began sweating, vomiting and itching from hives before reaching his temporary quarters, and was unconscious for 10 days, and woke up in a military hospital in Tachikawa, Japan, between April and June 1967.  However, as discussed above, while the service treatment records show that the Veteran was treated for acute tonsillitis, including with penicillin, in March and May 1967, and hospitalized for in May 1967 for infectious mononucleosis, there was no indication of unconsciousness for 10 days or difficulties because of an AWOL as alleged.  The RO requested these records that allegedly exist from the NPRC in September 2005.  However, the NPRC indicated that although searches were conducted for these records, no records were found.  See September 2006 Memorandum of Formal Finding of Unavailability.  As such, the Board finds that there is no verified stressor associated with this hospitalization.  

The Board finds the Veteran's claim regarding service in Vietnam and his report that he received a series of rabies shots at the dispensary in Cam Rahn Bay, Vietnam in February 1968, in response to a rat bite while serving on a C-130 is not credible.  The Veteran's service treatment records show that he was treated in Taiwan in February 1968, not Vietnam, and he was treated for itching crotch and thighs, not a rat bite.  Further, the records demonstrate that the Veteran denied any infection at the time of subsequent treatment in May 1968.  He did not report that he received any shots, to include the claimed rabies series.  Finally, the Veteran's July 1970 separation physical examination report was negative for complaints of and treatment or significant history, to include the claimed 13 rabies shot series.  

The Board also notes a June 2003 statement from R.R., a Vietnam veteran, whom attempted to corroborate the Veteran's claimed service in Vietnam.  Specifically, R.R. reported that he met the Veteran a few months ago.  R.R. indicated that he served in Vietnam at Khe Sahn, and explained that all supplies had to be flown to Khe Sahn until the siege occurred in January 1968; specifically, C-130's landed and servicemen helped the crew unload supplies.  R.R. further reported that he helped unload supply planes a few times, and after talking to the Veteran, he figured out that the Veteran was the guy who always handed out good booze to the Marines whom helped the crew unload.  R.R. stated that he met the Veteran in late 1967 or January 1968, because thereafter, the C-130's could not land.  R.R. indicated that he also hitched a ride on one of the C-130's to Da Nang, and was aboard one of the Veteran's C-130 for one of the trips.  

The Board, however, finds R.R.'s statement is not probative.  A March 2004 Report of Contact details a telephone contact between RO personnel and R.R.  R.R. reported that he recently met the Veteran and they discussed their experiences together, but R.R. did not recognize the Veteran by name or face, although he did recall helping C-130 crew members unload supplies and reasoned that the Veteran might have been one of the crew members.  R.R.'s statement is not probative evidence on which to verify the Veteran's service in Vietnam.

The record also includes a June 2003 statement from B.R., a retired veteran whom submitted a statement which explained standard procedure for C-130 maintenance personnel.  B.R. reported that he served as a flight engineer, and earned more than 5000 flying hours with 446 combat hours, which were spent in a C-141 and a C-130.  B.R. reported that he was stationed at CCK, Taiwan from November 1971 to December 1972, and explained that it was operating procedure to perform temporary deployments to Vietnam for 20 days, return to CCK for three days, and then back to Vietnam or northern Thailand.  B.R. indicated that on a trip from CCK to Vietnam, C-130 maintenance personnel whom were on rotation to Vietnam, and typically assigned to Da Nang, Cam Ranh Bay, and Tan Son Nhut, were often carried, as maintenance personnel were needed to perform repairs on the aircraft following daily missions.  

Although the Veteran was shown to have training in C-130 maintenance, B.R.'s statement does not demonstrate that the Veteran actually participated in such operations in Vietnam.  As such, B.R.'s statement does not corroborate the Veteran's alleged service in Vietnam.

The Board finds that the Veteran did not have combat duty and his alleged in-service stressors consist of anecdotal incidents rather than verifiable incidents; the alleged incidents have not been corroborated by official records, buddy statements, or any other supportive evidence.  He has not produced any witness who can corroborate his testimony.   

In the absence of a verified stressor of record, the Board has further considered the Veteran's claim of PTSD under the recently amended 38 C.F.R. § 3.304 (f), as described above.  The stressors include allegations of combat in Vietnam, which are not credible since his personnel records show no service in Vietnam and no participation in combat operations.  His other stressors regarding forced landings and exposure to wounded patients have likewise not been confirmed.  To the extent the Veteran's noncombat stressors could be alleging that he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, the Board has already deemed the Veteran an unreliable historian, thus his allegations are accorded no weight, providing evidence in support of a finding that these stressors did not occur.  

The Veteran had been diagnosed with PTSD; however, without confirmed stressors, combat experience, or competent and credible evidence that he was exposed to a situation that would invoke fear of hostile military or terrorist activity, service connection for PTSD cannot be granted.  

Consequently, the claim must be denied.  As the evidence is clearly against the claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49. 


ORDER

Service connection for PTSD is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


